DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 4/26/2022:
Claims 1-3, 5-8, and 10-11 are pending in the current application.  Claim 1 is amended and Claims 4 and 9 are cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-3, 5-8, and 10-11 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3, 5-8, and 10-11.
	Independent Claim 1 recites a battery module having battery cells having a metallic cell housing that is coated with electrically insulating lacquer only in a U-shaped area of a rectangular-shaped front side, leaving the remaining area of the front side uncoated while the rear side is coated over its entire area.  Previously cited Goesmann US PG Publication 2014/0038021 modified by Fedrixx US PG Publication 2006/0275656 discloses a similar configuration but there is no reason that the skilled artisan would coat ONLY a U-shaped portion of the front side of the cell of Goesmann and Fedrixx, absent a suggestion in the prior art (there is none), and Applicant has shown criticality in the claimed configuration (see remarks filed 4/26//2022).  There are examples of a U-shaped insulating member such as in Chami US PG Publication 2015/0255797, but this teaching is directed to a U-shaped insulating member that forms a bipolar electrode (Fig. 5A, paras 0102-0119) but this teaching would not be used to modify Goesmann, who is directed to insulating the outer surface of a cell housing.  Other U-shaped insulation members have a U-shaped cross-section, e.g. wrapping around multiple surfaces of a battery cell (see e.g. Fig. 7B/para 0387, of Makino US PG Publication 2012/0121965). Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-3, 5-8, and 10-11 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729